Citation Nr: 9918010	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for residuals of 
frostbite of the hands.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Whether new and material evidence has been presented to 
reopen a claim for anxiety reaction and post-traumatic stress 
disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for ulcer disease.

7.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1958 to April 
1961, and from June 1961 to June 1964.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) with regard to the 
appellant's service connected hemorrhoids.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

In the representative's September 1998 brief, he contended 
that the RO failed in its duty to assist by not considering 
two inferred issues: 1) service connection for bilateral 
hearing loss disability, and 2) service connection for 
cryoglobulinemia.  A Remand was requested for the RO further 
develop these issues.  A special VA examination was 
requested to determine if the appellant's cold hands are 
related to his blood condition.

Service connection for bilateral hearing loss disability was 
granted in a December 1986 rating decision and a 
noncompensable evaluation was assigned.  The Board has not 
found nor has the representative identified, any document 
wherein the appellant has mentioned his hearing loss 
disability so as to construe that document as a claim for an 
increased rating.  Jurisdiction does indeed matter and it is 
not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the law.  38 C.F.R. § 3.151(a) (1998).  
There has been no document identified that can be construed 
by the Board as an informal claim for a compensable 
evaluation.  38 C.F.R. § 3.155 (1998).  Accordingly, there 
is no further action to be taken at this time.

Service connection for a condition manifested by sensitivity 
to cold was denied by the Board in an August 1976 decision.  
The decision included consideration of the medical evidence 
diagnosing cryoglobulinemia in service, which was considered 
to be a probable cause of the cold sensitivity.  This 
decision addressed all of the representative's concerns and 
is final.  New and material evidence must be presented to 
reopen the claim.  38 C.F.R. § 3.156 (a) (1998).  A Remand 
would not be appropriate in this situation, and the 
representative's request is denied.

We also note that in September 1971, service connection for 
cryoglobulinemia was specifically denied.  That decision is 
final.  At best, the statement of the representative, not 
filed at the RO, constitutes no more than a duplicate claim 
that does not confirm jurisdiction.


FINDINGS OF FACT

1.  Competent evidence attributing a skin rash to service is 
not of record.

2.  Competent evidence of a current diagnosis for frostbite 
residuals of the hands is not of record. 

3.  Service connection for anxiety reaction and post-
traumatic stress disorder was denied in a December 1986 
rating decision.  The appellant did not appeal.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for an anxiety 
reaction or post-traumatic stress disorder is cumulative.

5.  Service connection for chronic obstructive pulmonary 
disease was denied in a May 1988 rating decision.  The 
appellant did not appeal.  The RO denied reopening the claim 
in a June 1992 rating decision.  The appellant did not 
appeal.

6.  The evidence submitted in support of the petition to 
reopen the claim for service connection for chronic 
obstructive pulmonary disease is cumulative.

7.  Service connection for ulcer disease was denied in a 1976 
Board decision.  The Ro denied reopening the claim in a May 
1988 rating decision.  The appellant did not appeal.

8.  The evidence submitted in support of the petition to 
reopen the claim for service connection for ulcer disease is 
cumulative.

9.  The appellant had active peacetime service from July 1958 
to April 1961 and June 1961 to June 1964.  He did not serve 
in Vietnam.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of 
frostbite of the hands is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The December 1986 rating decision denying service 
connection for an anxiety reaction and post-traumatic stress 
disorder is final.  New and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (1998).

4.  The June 1992 rating decision denying service connection 
for chronic obstructive pulmonary disease is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).

5.  The May 1988 rating decision denying service connection 
for ulcer disease is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (1998).

6.  The appellant does not meet the basic eligibility 
requirements for pension purposes.  38 U.S.C.A. §§ 1521(a), 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

The appellant has perfected an appeal as to claims for 
service connection for a skin rash and residuals of frostbite 
of the hands.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
April 1995.  The appellant failed to report to testify in the 
hearing before the Board scheduled in March 1997.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.


Skin Rash

A claim for service connection for a skin rash was filed in 
May 1993.  Service connection was denied in a February 1994 
rating decision, and an appeal was perfected.  

The skin was normal at the time of an enlistment examination 
in July 1958.  In November 1960 he was seen for itching on 
his trunk for 8 days.  Pityriasis rosea was diagnosed.  Three 
days later he was seen and the rash had not improved.  It was 
still quite pruritic.  Papular squamous lesions were present 
on the trunk.  Pityriasis rosea was diagnosed with a rule-out 
diagnosis of the rash being secondary to hives.  In December 
1960, the itching had turned to soreness.  Papular squamous 
lesions were present on his trunk and arms.  Pityriasis rosea 
was diagnosed.  A later December 1960 note indicated that the 
rash was improving.  The lesions were fading but still 
present.  A February 1961 examination reported a normal 
condition of the skin.  

The skin was normal upon examination in November 1961 and 
April 1962.  A fungal infection, tinea versicolor, was 
diagnosed in June 1963.  Tinea versicolor was noted in his 
crotch area in August 1963.  A macular, papular rash was 
present in his axillae and at his belt line in November 1963.  
It appeared similar to tinea versicolor but not exactly.  In 
January 1964, a papular, crusty eruption was noted on both 
lower quadrants.  Possible contact dermatitis secondary to 
his jockey shorts was indicated.  Later in January, the rash 
was improving well.  He had no skin abnormality at the time 
of his separation examination in June 1964, but he complained 
of a skin rash off and on in history.

In December 1974, a VA examination disclosed that the skin 
and appendages were normal in color and texture.  There were 
no lesions, scars or eruptions of clinical significance.

VA Medical Center records from September 1993 noted a 
complaint of a groin rash for which Monistat cream was 
ordered.

The appellant has contended that a skin rash is service 
connected.  He noted three instances when itching and rash 
were noted in service medical records in 1960.

The claim for service connection for a skin rash is not well 
grounded.  Pityriasis rosea and tinea versicolor were 
diagnosed in service in different locations on the 
appellant's body.  However, the last notation regarding a 
rash in January 1964 noted improvement and as of the 
separation examination no rash was noted.  This suggests 
that any rash was acute and resolved prior to discharge.  
This fact is confirmed by the December 1974 examination 
disclosing a normal color of the skin and no lesions or 
eruptions of significance.

The appellant reported a rash in his groin as recently as 
1993.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Accordingly, while the appellant is competent to observe and 
report a rash on his body, the Board cannot rely on his 
statements for the purpose of establishing either a current 
diagnosis or linking one to service.  

In other words, competent evidence of two different 
diagnoses were entered during service, however at discharge 
and in 1974, neither was present.  The appellant complained 
of a rash in 1993 and the Board assumes that by his filing 
of a claim he is contending that he still has a rash.  
However, competent evidence of a current diagnosis of either 
pityriasis rosea or tinea versicolor is not of record.  No 
competent medical opinion has linked a current rash to 
pityriasis rosea or tinea versicolor diagnosed in service.  
Neither has the appellant provided testimony that 
establishes continuity of symptomatology regarding one or 
both of the inservice diagnoses.  The only current evidence 
related to a rash is dated many years after separation from 
service.  At this time, there is no competent evidence of 
post-service pityriasis or tinea versicolor.  There is no 
evidence of continuity of symptomatology and no competent 
evidence linking any post-service manifestation to service.  
Therefore, the claim is not well grounded.

Frostbite

The claim for service connection for residuals of frostbite 
to the hands in Germany was filed in May 1993.  In a 
September 1993 statement, the appellant contended that he 
received treatment for cold weather injuries in December 1959 
and that there were many more instances of cold weather 
experiences.

Service medical records reveal that the appellant first 
complained of cold hands in November 1959.  His hands were 
cold, nails were slightly cyanotic and the blood circulation 
in his fingers was slightly diminished.  The complaints 
persisted, and in December 1959, an examiner concluded with 
the impression of questionable Raynaud's disease with rule-
out diagnoses of syphilis with paroxysmal hemagglutination; 
sickle-cell anemia; collagen disease; occlusive vascular 
disease; and cold injury.  The word "doubt" was noted 
parenthetically after the rule-out diagnosis of cold injury.  
Blood tests for cryoglobulinemia were positive in April 1960.  
He was admitted to the hospital for evaluation of the 
condition in April 1960.  The discharge diagnosis at the 
conclusion of this admission was cryoglobulinemia, 
congenital.  Further evaluation and hospitalization was 
conducted in May 1960.  The appellant remained entirely 
asymptomatic during this stay in the hospital.  The 
complaints continued through 1962 and a history of 
cryoglobulinemia was noted in 1964 at the time of the 
separation examination.  A diagnosis of frostbite was never 
rendered in service. 

Service connection for cryoglobulinemia as a condition 
manifested by sensitivity to cold was previously denied by 
the Board in August 1976.  The claim for service connection 
for residuals of frostbite is not well grounded.  Competent 
evidence of an inservice disease or injury is not of record.  
Frostbite, residuals of frostbite, or a cold injury was never 
diagnosed in service.  The rule-out diagnosis of cold injury 
(doubt) was initially doubted and then never confirmed, 
rather replaced with the concluding diagnosis of 
cryoglobulinemia.  Additionally, there is no competent 
evidence of a current diagnosis for frostbite residual or 
cold injury and therefore no competent opinion that links any 
to service.  Although the appellant is competent to report 
exposure to cold, he is not competent to render a diagnosis 
of frostbite or frostbite residuals either inservice or 
currently.  Layno v. Brown, 6 Vet. App. at 469-70.  Lacking 
competent evidence of a current disability, the claim for 
service connection for residuals of frostbite to the hands is 
not well grounded.


New and Material Evidence Claims

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

The RO has met its duty to assist the appellant in the 
development of these claims under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the sources identified by 
the appellant and there has been no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to these claims.

Anxiety Reaction/ Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder and an 
anxiety reaction was denied in a December 1986 rating 
decision.  The claims were denied on the basis that post-
traumatic stress disorder was not diagnosed in a September 
1986 VA examination.  An anxiety reaction was diagnosed at 
the time of the VA examination, however there was no 
competent evidence linking that diagnosis to service.  That 
decision is final.

The evidence before the RO at the time of the prior December 
1986 denial is summarized as follows:

Service medical records reveal an April 1963 note of mental 
hygiene consultation service.  The note is signed without any 
other annotation.  Psychiatric examinations conducted in July 
1958, February 1961, November 1961, April 1962, June 1964 
were normal.

January 1975 VA Medical Center notes indicated that the 
appellant was admitted with a diagnosis of adult situational 
reaction.  He was admitted to the psychiatry service because 
he could not be admitted to the medical service and had been 
involved in three automobile accidents that were thought to 
be possibly related to his current medications.  The examiner 
felt a responsibility to straighten out his medications.  No 
psychiatric disorder was found.

The appellant submitted a statement in July 1986 wherein he 
stated that all of his problems including hemorrhoids, rash, 
exposure to cold weather and ulcers had caused post-traumatic 
stress disorder.

A VA examination in September 1986 concluded that the 
appellant had numerous somatic problems and was perhaps a 
little unduly concerned about himself.  He had not been 
employed since about 1981.  He served approximately 6-years 
in non-combat conditions.  His associative processes were 
normal.  There were no delusional or hallucinatory elements.  
His mood was subdued, sensorium intact.  An anxiety reaction 
was diagnosed and post-traumatic stress disorder was not 
found.

Evidence submitted or associated with the claims folder in 
relation to service connection for an acquired psychiatric 
disorder since the December 1986 rating decision consisted of 
the following:

The appellant requested admission to the VA Medical Center in 
January 1991 for multiple chronic complaints, including a 
request for a psychiatric evaluation.  During the course of 
his medical evaluation, he continued to complain of 
nervousness.  He was evaluated by a psychiatrist who 
recommended referral to an alcohol program, but the appellant 
denied an alcohol problem.  He requested anxiety medication 
which was denied as not recommended by the psychiatrist.  His 
discharge diagnoses included chronic anxiety disorder.  A May 
1993 psychiatric note indicated a referral was discussed.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

As for an anxiety reaction, at the time of the previous 
denial there was no evidence of a psychiatric disorder in 
service.  There was no evidence of an anxiety disorder or 
reaction in service.  An anxiety reaction was diagnosed in 
1986, however it was not attributed to service.  As for post-
traumatic stress disorder, that had not been diagnosed by a 
competent examiner.  The claim was denied because a current 
psychiatric diagnosis (anxiety reaction) was not attributed 
to service.  The claim was also denied because post-traumatic 
stress disorder was not shown as a clear diagnosis.

The evidence submitted since the prior final denial does not 
cure the evidentiary defects that existed at the time of the 
prior decisions.  VA Medical Center records confirm a current 
diagnosis related to anxiety but do not attribute it to 
service.  The fact that there had been a post-service 
diagnosis of anxiety reaction had previously been 
established.  The mere confirming of a previously known fact 
is cumulative.  There remains an absence of competent 
evidence of an anxiety disorder during service and an absence 
of competent evidence linking the post service diagnosis to 
service.  Therefore, the claim is not reopened.

In regard to PTSD, service connection was denied, in part, 
because PTSD had never been diagnosed.  Since the prior 
determination post-traumatic stress disorder has not been 
diagnosed.  The defect in the evidence that existed at the 
time of the prior denial remains unchanged.  There are no new 
facts.  

New and material evidence has not been presented and the 
claims for service connection for an acquired psychiatric 
disorder are not reopened.

Chronic obstructive pulmonary disease

Service connection for chronic obstructive pulmonary disease 
was denied in a May 1988 rating decision.  That decision was 
not appealed and became final.  In October 1988, the 
appellant submitted a statement that references his service 
medical records and requesting service connection for 
pulmonary disease, emphysema.  The document from the 
appellant was annotated "NAN" (no action necessary).  It 
was noted that a copy of the May 1988 letter was sent to the 
appellant in October 1988.  In essence, the October 1988 Form 
21-4138 was a duplicate claim and confirmed no jurisdiction.  
See Barnett v. Brown, No. 95-7058 (U.S. Ct. App. Fed. Cir. 
May 6, 1996).  The Board believes that there is a difference 
between a petition to reopen accompanied with evidence and a 
duplicate claim unsupported by anything.

In May 1992, the appellant requested service connection for 
pulmonary disease, emphysema.  In a June 1992 rating 
decision, the RO found no new and material evidence 
sufficient to reopen the claim for a pulmonary condition.  
That decision was unappealed and became final.  The appellant 
petitioned to reopen the claim in 1993, and the RO found no 
new and material evidence submitted in a February 1994 rating 
decision.  That decision is on appeal.

The evidence before the RO at the time of the prior final 
denial in June 1992 is summarized as follows:

His lungs and chest were normal at the time of the July 1958 
enlistment examination with a normal chest X-ray.  In October 
1958, he was diagnosed with the common cold.  His lungs were 
clear.  His lungs were clear on examination in December 1959.  
Pulmonary examination in February 1961 was normal with normal 
chest X-ray and the chest was clear in January 1962.  
Pulmonary examinations in November 1961 and April 1962 were 
normal with normal chest X-rays.  In March 1964 he complained 
of pleuritic chest pain.  He reported a chronic cough and 
dark-brown sputum with blood-tinge on two occasions.  On 
examination he had scattered rhonchi and wheezes.  There were 
no sarcoid skin lesions or clubbing.  A chest X-ray the lungs 
were clear and free of evidence of active disease.  Rule-out 
diagnoses of sarcoid and allergic bronchitis were offered.  
On examination in June 1964, the pulmonary system was normal 
and chest X-ray was negative.  In the physician summary, pain 
and pressure in chest, wheezes and difficulty were noted.  
Cause was unknown.

Chest X-ray in February 1976 was normal.  In August 1986 VA 
Medical Center records, the appellant reported smoking 1/2-pack 
of cigarettes for 28 years.  He had some expiratory rhonchi 
versus wheezes.  Chest films revealed chronic pulmonary 
changes with mild left basal pleural thickening and fibrosis.  
Scattered rhonchi were noted in the lungs on examination in 
December 1986.  Chest X-ray revealed chronic pulmonary 
changes with mild left basal pleural thickening and fibrosis, 
with no active infiltrates.

An April 1988 statement from the appellant contending that he 
had treatment for wheezing and chest pain in service 
therefore pulmonary disease, emphysema was service connected.

A March 1992 record noting a complaint of chronic cough.  
Associated chest X-ray revealed right basal pleural 
thickening and fibrosis, no acute disease.  Chronic 
obstructive pulmonary disease and bronchitis was diagnosed.  
April 1992 records indicated a moderate degree of chronic 
obstructive pulmonary disease. 

Evidence associated with the claims folder since the June 
1992 rating decision consisted of the following:

Private medical records from July 1981 that documented that 
the lungs were clear.

Private medical records from May 1989 that included a chest 
X-ray that showed clear lungs with pleural thickening at the 
right base.  This is an old process that was present on a 
study in 1985.

VA Medical Center records from a December 1990 admission for 
non-pulmonary complaints indicated that a chest X-ray showed 
chronic pleural pulmonary changes without active infiltrates.

VA Medical Center records from August 1993 documenting an 
exacerbation of his chronic obstructive pulmonary disease.  
October 1993 records documenting a history of chronic 
obstructive pulmonary disease with clear lungs and prolonged 
expiration on examination.

July 1994 VA Medical Center records that documented chronic 
obstructive pulmonary disease and chronic restrictive 
pulmonary disease of moderate degree.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial and the reasons for the prior denials.  The 
claim was previously denied as no diagnosis was given in 
service or shortly thereafter for chronic pulmonary disease.  
In service there was evidence of rhonchi and wheezing with 
rule-out diagnoses of bronchitis or sarcoid.  The cause was 
unknown and no diagnosis was rendered.  Chronic obstructive 
pulmonary disease was noted many years after service and no 
examiner had linked it to service.  In essence, although 
there was evidence of a post-service diagnosis, there was no 
competent evidence linking that diagnosis to service.

The evidence associated since the prior final denial does not 
cure these defects and is therefore not sufficient to reopen 
the claim.  The service medical records remain unchanged, and 
chronic obstructive pulmonary disease or chronic restrictive 
lung disease is not identified during service.  Although the 
appellant has a current chronic disability, no examiner has 
linked it to service.  The recently associated evidence shows 
continuing diagnoses and is cumulative of what was previously 
of record- a post-service respiratory disability.  No 
association with service has been made by a competent 
examiner.  No association between chronic obstructive 
pulmonary disease and inservice lung findings has been made.  
Accordingly, the petition to reopen is denied.

Ulcer Disease

The RO denied service connection for ulcer disease in October 
1973.  In an August 1976 decision, the Board denied service 
connection for ulcer disease.  This decision is final.

In July 1986, the appellant petitioned to reopen the claim 
for service connection for ulcer disease.  In a May 1988 
rating decision, the RO indicated that the evidence submitted 
was duplicative of prior evidence and denied the petition.  
This decision was final. 

In October 1988 and November 1992, the appellant sought to 
reopen the claim.  The RO requested additional evidence from 
the appellant both in December 1992 and February 1993.  The 
appellant submitted private medical evidence detailing 
abdominal surgery in 1989.  The RO responded in August 1993 
in a letter instructing the appellant to submit evidence 
showing the condition was incurred in or aggravated by 
military service and that it still existed.  The appellant 
submitted additional statements and medical records.  In 
February 1994, the RO found new and material evidence had not 
been submitted to reopen the claim for ulcer disease.

The evidence before the RO at the time of the prior denial in 
May 1988 is summarized as follows:

The abdomen and viscera were normal at the time of the July 
1958 enlistment examination.  Examinations of the abdomen and 
viscera in February 1961, November 1961, and April 1962 were 
all normal.  In June 1962, the appellant complained of a 
stomach ailment.  He was hungry but could not eat.  He had 
mild nausea for 3-4 days.  It got worse when he was mad.  He 
had no cramping and no diarrhea.  The physical examination 
was unremarkable.  In January 1963 he reported pain in the 
lower abdomen that was worse with urination.  His abdomen was 
normal on examination.  An examination in June 1964 noted no 
abnormalities in the abdomen.

In March 1971 VA Medical Center records the appellant was 
seen with complaints of mid-abdominal pain.  On Maalox and 
Darvon this pain disappeared.  He had refused further 
gastrointestinal work-up.  January 1973 VA Medical Center 
records noted rectal bleeding and possible ulcers.  An upper 
gastrointestinal series in February 1973 disclosed an old 
duodenal ulcer with possible low-grade activity.

Statements were submitted from Dr. Griffin in 1974.  He 
reported in 1974 that he treated the appellant for a gastric 
ulcer in 1962.  X-rays were unavailable, and his information 
was based on the history and medications taken at that time.

The appellant underwent gastric resection in January 1974.  
VA Medical Center records from January 1975 noted a diagnosis 
of marginal stomach ulcer.

The appellant's testimony before the RO in November 1975.  He 
was first treated for an ulcer by Dr. Griffin while on leave 
in February 1962.  He complained of stomach pain in service.  
He had problems with pain and bleeding ulcers after service.

The results of a gastrointestinal examination in March 1976 
that found symptomatic subtotal gastrectomy and vagotomy for 
duodenal ulcer.  An upper gastrointestinal series 
demonstrated the prior surgery.

In August 1986, a large peptic ulcer at the site of the 
gastroduodenal anastomosis was noted with secondary anemia.  
December 1986 VA Medical Center records noted chronic peptic 
ulcer disease.  

Evidence associated with the claims folder since May 1988 
consisted of the following:

Private medical records for an October 1979 admission for 
acute peptic ulcer disease.  Gastric resection was performed.  
It was noted that a vagotomy had been performed 10 years 
earlier.  July 1981 records documented a gastroscopy with a 
diagnosis of mild reflux esophagitis.  Private medical 
records from a May 1989 admission for severe abdominal pain.  
An exploratory laparotomy was performed with lysis of 
adhesions.  

December 1990 VA Medical Center records noting a history of 
peptic ulcer disease status-post abdominal surgeries and 
dumping syndrome.  August 1993 records noting a diagnosis of 
anemia of chronic disease, although it is unclear what 
disease is being referred to.  The lower abdomen was painful 
on deep palpation.

The May 1988 denial was based on the RO's finding that 
information furnished since the previous RO and Board denials 
was duplicative.  The Board also believes that the reasons 
for the prior denials must be considered.  Prior denials were 
based on an absence of an acceptable inservice diagnosis.  At 
the time of the May 1988 denial, there remained no competent 
evidence of ulcer disease in service.  On two occasions the 
RO requested Dr. Griffin's X-rays and in August 1974 
requested whether his statement that he had treated the 
appellant for a gastric ulcer, in a date associated with 
active service, was based on recollection or records.  The 
doctor was asked to furnish either the records or a basis for 
his recollection and did not.  In essence, the unsupported 
medical statement was compared to the service records and 
rejected.  This conformed to 38 C.F.R. §§ 3.157 (b) (2), 
3.326 (1988); Cross v. Derwinski, 2 Vet. App. 150 (1992).

Although there has been additional competent evidence 
received since May 1988 of current disease, evidence that 
links the current disease to service, or evidence that shows 
ulcer disease in service has not been presented.  
Accordingly, the evidence presented since the prior final 
denial is cumulative of prior evidence and is not new and 
material.


Non-Service Connected Pension

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  The provisions of 38 
C.F.R. § 3.3 (1998), in pertinent part, clarify that:

(a) Pension for veterans-

(3) Improved pension; Pub. L. 95-588 (92 Stat. 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  The qualifying periods of war 
for this benefit are the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  Payments are made monthly unless the 
amount of the annual benefit is less than 4 percent of the 
maximum annual rate payable to a veteran under 38 U.S.C.A. 
1521(b), in which case payments may be made less frequently 
than monthly.  Basic entitlement exists if a veteran:  (i) 
Served in the active military, naval or air service for 90 
days or more during a period of war (38 U.S.C.A. 1521(j)); or 
(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C.A. 
1521(j)); or (iii) Served in the active military, naval or 
air service for a period of 90 consecutive days or more and 
such period began or ended during a period of war (38 
U.S.C.A. 1521(j)); or (iv) Served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C.A. 1521(j)); and (v) Is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; and (vi) Meets 
the net worth requirements under § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in §  3.23.  38 C.F.R. § 3.3 (1998).

The appellant had honorable active service from July 1958 to 
April 1961, and June 1961 to June 1964.  The appellant's 
period of active service was completed entirely during 
peacetime.  38 U.S.C.A. § 101(9), (29) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.2 (1998).  He did not serve in Vietnam.  
Therefore, the Board finds that the appellant does not meet 
the basic eligibility requirements for a permanent and total 
disability rating for pension purposes.  38 U.S.C.A. 
§ 1521(a) (West 1991); 38 C.F.R. § 3.3 (1998).

In reviewing a comparable factual scenario, the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim is denied.



ORDER

Service connection for a skin rash and residuals of frostbite 
to the hands is denied.  The petition to reopen the claims 
for service connection for anxiety reaction, post-traumatic 
stress disorder, ulcer disease and chronic obstructive 
pulmonary disease is denied.  The claim for a permanent and 
total disability rating for pension purposes is denied.


REMAND

Service connection for hemorrhoids was granted in December 
1986 and a noncompensable evaluation was assigned.  

The appellant's disability has been rated under Diagnostic 
Code 7336 for external or internal hemorrhoids.  A 20 percent 
evaluation is warranted with persistent bleeding and with 
secondary anemia, or with fissures.

On a physical examination in October 1993 anemia of chronic 
disease was diagnosed, although it is not clear what chronic 
disease is being referred to.  Additionally, in statements 
and during a VA examination conducted in June 1997, the 
appellant complained that he had hemorrhoidal bleeding since 
service.  Associated laboratory results indicated below 
normal values for hemoglobin and hematocrit.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of his hemorrhoids.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
address the following inquiries of the 
Board:

The examiner should indicate the 
presence or absence of external or 
internal hemorrhoids.  If either is 
present, the examiner should 
describe and discuss: size; whether 
they are thrombotic; the presence of 
excessive redundant tissue; 
frequency of recurrences; fissures; 
and whether persistent bleeding with 
secondary anemia is present in this 
appellant.  A discussion of the 
cause of this veteran's anemia 
should be included.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

